 MICHIGAN LADDER CO.Michigan Ladder CompanyandInternational Union,United Automobile,Aerospace and AgriculturalImplement Workers of America,and its LocalUnion No.769. Case 7-CA-2491830 September 1987DECISION AND ORDERBY MEMBERS JOHANSEN,BABSON, ANDSTEPHENSOn 18 September 1986 Administrative LawJudge Marion C.Ladwig issued the attached deci-sion.The Respondent filed exceptions and a sup-porting brief,and requested oral argument.' TheGeneral Counsel filed cross-exceptions and a briefin support of the cross-exceptions and in answer totheRespondent'sexceptions;theCharging Partyfiled a brief in support of the judge'sdecision andin reply to the Respondent'sexceptions;and theRespondent submitted a letter in response to theGeneral Counsel's cross-exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions,cross-exceptions,and briefs and has decided to affirm the judge's rul-ings, findings,2and conclusions only to the extentconsistentwith this Decision and Order and toadopt the recommended Order as modified.1.The judge found that the Respondent violatedSection 8(a)(5) and (1) of the Act by contractingout bargaining unit work without affording theUnion a meaningful opportunity to bargain overthe decision.This conclusion was based on thejudge's finding that,under the circumstances of thecase,the decision to contract out work normallyperformed by bargaining unit employees was amandatory subject of bargaining underOtis Eleva-tor,269 NLRB 891 (1984).The judge further foundthat the Union did not waive its right to bargain.The judge considered the question of the Union'swaiver of its right to bargain under both the factsas recounted by the Respondent's witnesses and thefacts as recounted by the General Counsel's wit-nesses,whom he credited.He found that, undereither version,the Respondent presented the con-tracting out scheme to the Union as a fait accom-iThe Respondent has requested oral argument The request is deniedas the record, exceptions, and briefs adequately present the issues and thepositions of the parties2The Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incoi rectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findings21pli, so that the Union was not afforded any mean-ingful opportunity to bargain over the decision. Weagreewith the judge'sfindings and conclusions.First,we agree that under the circumstances of thiscase the decision to contract out unit work was amandatory subject of bargaining underOtis Eleva-tor.3Second,we agree that under either account oftheRespondent'sproposal to contract out the unit work,theRe-spondent presented nothing more than a fait ac-compli to the Union,and therefore the Union didnot waive its right to bargain over the decision.42.The judge also concluded that the strike bytheRespondent'sbargaining unit employees thatbegan on 8 May 1985 was an unfair labor practicestrike.He based this conclusion on his finding thatthe strike was caused by the Respondent's "shambargaining"over the subcontracting issue in itsmeetings with the Union on 26 and 29 March 1985and its contract negotiations up to the time of thestrike on 8 May.In the judges'sview,theRe-spondent from 26 March through 8 May continuedto engage in sham bargaining on the issue of con-tracting out by"treating the unilateral subcontract-ing as a fait accompli,with no intention of bargain-ing in good faith on the issue."We agree that thestrikewas an unfair labor practice strike from itsinception,but in so concluding we do not rely onthe judge's characterization of the Respondent's ne-gotiating position as sham bargaining.Instead,wefind that the strike arose in reaction to the Re-spondent'sunilateral decision to subcontract unitwork,presented to the Union as a fait accompli on26March.In this regard,it is settled Board lawthat "the correct standard in determining whethera strike is an unfair labor practice strike is whetherit is one which is caused`inwhole or in part' by anunfair labor practice."CitizensNational Bank ofWillmar,245NLRB 389, 391(1979) (footnote8We agree with the judge's conclusion that the Respondent was obli-gated to bargain with the Unionover itsdecision to contract out workperformed by bargaining unit employees In doing so,we find that thejudge's conclusion is consistent with the Supreme Court's opinioninFirstNational MaintenanceCorp. vNLRB,452 US 666 (1981), and with anyof the views expressed inOtis Elevator,supra Further,we find it unnec-essary to pass on the Board's decision inGarwood-Detroit Trucking Equip-ment,274 NLRB 113 (1985), because we agree with the judge that thatcase is factually distinguishable from the present case4Members Stephens and Johansen note that, in agreeing that the Re-spondent did not afford the Union a reasonableopportunityfor bargain-ing, they are not faulting the Respondent simply for having worked out adetailed plan for the subcontracting in advance SeeOwens-Corning Fiber-glasCorp,282 NLRB609 (1987)However, where, as here, an employerconceals and misrepresents details of an arrangement already worked outwith the subcontractor when it presents the plan to the bargaining repre-sentative and when the employer agrees with the subcontractor to putthe arrangement into effect at a time when the bargaining representativeis still in the dark about what is happening,they cannot find that the em-ployer has afforded the bargaining representativethe opportunity for ne-gotiations that is its due under the Act286 NLRB No. 4 22DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDomitted); see alsoTufts Bros., Inc.,235 NLRB 808(1978).The record reflects that the Union contin-ued to object vigorously to the decision to subcon-tract throughout the negotiationmeetingsthat tookplace between 26 March and the strike, and wefind that these continued objections to the Re-spondent's unfair labor practices warrant the con-clusion that a cause of the strike was the Respond-ent'sunlawful unilateral action in contracting outthe work without affording the Union a meaningfulopportunity to bargain over the decision.3.The judge did not pass on the allegation in thecomplaint that the Respondent violated Section8(a)(5) and (1) by failing to afford the Union ameaningful opportunity to bargain over the effectson the unit employees of the decision to contractout unit work. The General Counsel has excepted.We find no merit in the General Counsel's excep-tion.Unlike the issue of bargaining over the deci-sion itself, the record contains no evidence that theUnion was presented with a fait accompli concern-ing the effects of the decision. The record containsno evidence that the Respondent had made unilat-eral decisions regarding the fate of the unit em-ployees by 26 March. Indeed, at the time of thehearing the Respondent had not laid off the em-ployeeswhose duties were contracted out. Al-though the record reflects that the subject of thedecision to contract out unit work was raised re-peatedly at meetings between the Union and theRespondent, it reflects no occasion on which theUnion requested that the Respondent bargain withitover the effects of the decision on the unit em-ployees. Therefore, in the absence of any evidencethat the Union sought bargaining over the effectsof the decision, we find that the Union waived itsright to bargain over this subject. See, e.g.,Haw-thornMellody, Inc.,275 NLRB 339, 342 (1985).4.The General Counsel has also excepted to thejudge's failure to grant a make-whole remedy. Be-cause such a make-whole remedy is appropriate inthis case, we will modify the recommended Orderaccordingly.See,e.g.,UniversityHealthCareCenter,274 NLRB 764 (1985), enfd. sub nom.Nur-minco, Inc. v. NLRB,786 F.2d 1170 (8th Cir. 1986).Thus, we shall order that the Respondent fully re-store the status quo at the time of its unlawful re-fusal to bargain. The Respondent will be orderedto offer employees laid off, terminated, or other-wise denied work opportunities as a result of itsunilateralcontracting out of unit work immediateand full reinstatement to their former positions or,if those positions no longer exist, to substantiallyequivalent positions, without prejudice to their se-niority or other rights and privileges. We shall alsoorder the Respondent to make whole those em-ployees who were laid off, terminated, or other-wise denied work opportunities for any losses ofearnings as a result of the Respondent's unilateralcontracting out of unit work. Backpay shall becomputed as inF.W. Woolworth Co.,90 NLRB 289(1950), or as inOgle Protection Service,183 NLRB682 (1970), as appropriate, with interest to be com-puted in the manner prescribed inNew Horizons forthe Retarded.5ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified and set forth in full below andorders that the Respondent,MichiganLadderCompany, Ypsilanti, Michigan, its officers,agents,successors, and assigns, shall1.Cease and desist from(a) Contracting out bargaining unit work withoutgood-faithbargainingwith InternationalUnion,UnitedAutomobile,Aerospace and AgriculturalImplementWorkers of America, and its LocalUnion No. 769.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a) Immediately cancel its 1 April 1985 "subcon-tracting" agreement with CustomWoodcrafters,Inc. and resume the production and maintenancework in the plant with bargaining unit employees.(b)On their unconditional application for rein-statement, offer the striking employees immediateand full reinstatement to their former positions or,if those positions no longer exist, to substantiallyequivalent positions, without prejudice to their se-niority or any other rights or privileges, dismissing,ifnecessary, any replacements, and make themwhole for any loss of earnings they may have suf-fered as a result of the Respondent's failure to rein-state them on application, by payment to them of asum of money equal to that which each wouldhave earned as wages from 5 days after the date oftheir unconditional application to return to work,S In accordance with our decisioninNew Horizons forthe Retarded,283 NLRB1173 (1987),interest on and after 1 January 1987 shall becomputed at the "short-term Federal rate" for the underpayment of taxesas set out in the 1986 amendmentto 26 US C §6621 Interest onamounts accrued prior to 1 January 1987 (the effective date of the 1986amendmentto 26 U S C § 6621)shall be computed in accordance withFlorida SteelCorp,231NLRB651 (1977)The judgeincluded a visitatorial clause in his recommended Order au-thorizing the Board,for compliance purposes, to obtain discovery fromthe Respondent under the supervision of the UnitedStates Court of Ap-peals enforcing the Board'sOrder Under the circumstances of this casewe find it unnecessary to include such a clause MICHIGAN LADDER CO.to the date of the Respondent's offer of reinstate-ment, less their net earnings during such period,with backpay and interest thereon to be computedin the manner prescribed by the Board in F. W.Woolworth Co.,90 NLRB 289 (1950), andNew Ho-rizons for the Retarded,283 NLRB 1173 (1987)."(c)On request, bargain with the Union as the ex-clusive bargaining representative of the employeesin the following appropriate unit concerning termsand conditions of employment and, if an under-standing is reached, embody the understanding in asigned agreement:All full-time and regular part-time employeesof Michigan Ladder Company, but excludingallconfidential salaried employees and allguards and supervisors as defined by the Act.(d)Offer all employees laid off, terminated, orotherwise denied work opportunities as a result ofthe unlawful contracting out of bargaining unitwork immediate and full reinstatement to theirformer positions or, if such positions no longerexist, to substantially equivalent positions withoutprejudice to their seniority or other rights andprivileges.(e)Make whole all employees who were laid off,terminated, or otherwise denied work opportunitiesfor any loss of earnings as a result of the unlawfulcontracting out of unit work., in the manner setforth in this decision.(f)Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(g)Post at its facility in Ypsilanti,Michigan,copies of the attached notice marked "Appendix."6Copies of the notice, on forms provided by the Re-gional Director for Region 7, after being signed bythe Respondent's authorized representative, shall beposted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days inconspicuous places including all places where no-tices to employees are customarily posted. Reason-able steps shall be taken by the Respondent toensure that the notices are not altered, defaced, orcovered by any other material.(h)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Government23The National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT contract out bargaining unit workwithout good-faith bargaining with InternationalUnion, United Automobile, Aerospace and Agri-cultural ImplementWorkers of America, and itsLocal Union No. 769.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL immediately cancel our subcontractingagreementwithCustomWoodcrafts, Inc. andresume the production and maintenance work inthe plant with our bargaining unit employees.WE WILL, on their unconditional application, re-instate the striking employees to their former jobs,without prejudice to their seniority or any otherrights or privileges, dismissing if necessary personshired on or after 8 May 1985, and give them back-pay with interest if not timely reinstated.WE WILL offer all employees laid off, terminat-ed, or otherwise denied work opportunities as aresult of the unlawful contracting out of bargainingunit work immediate and full reinstatement to theirformer positions or, if they are not available, tosubstantially equivalent ones, without prejudice totheir seniority or other rights and privileges.WE WILL make whole all employees who werelaid off, terminated, or otherwise denied work op-portunities as a result of our unlawful contractingout of unit work.WE WILL, on request, bargain with the Unionand put in writing and sign any agreement reachedon terms and conditions of employment for ouremployees in the following bargaining unit:All full-time and regular part-time employeesof Michigan Ladder Company, but excludingallconfidential salaried employees and allguards and supervisors as defined in the Act.MICHIGANLADDER COMPANY6 If this Order is enforced by a judgment of a United States court ofappeals, thewords in the notice reading "Posted by Order of the Nation-alLaborRelations Board" shallread "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "Dennis R. Boren, Esq.,for the General Counsel.John L. CerretaniandKarl D. Johnston, Esqs.,of Troy,Michigan, for the Respondent.Edward J. Plawecki Jr., Esq.,of Detroit,Michigan, forthe Charging Party. 24DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDDECISIONSTATEMENT OF THE CASEMARION C. LADWIG, Administrative Law Judge. Thiscase was tried at Detroit, Michigan, on 28-29 April 1986.The charge was filed by the Union 23 August 19851 andthe complaint was issued 31 October.The Company manufactured wooden ladders and tabletennis tables.Under its collective-bargaining agreementwith the Union, its average labor cost (wages and bene-fits)was $11.08 an hour. For several weeks, without anynotice to the Union, the Company negotiated for a non-union subcontractor to perform most of the productionwork in the plant, based on a labor factor of $7.50 anhour for the ladder production and $6.48 for the tableproduction.The primary issues are (a) whether the Company, theRespondent, permanently subcontracted (or contractedout) bargaining unit work without affording the Union ameaningful opportunity to bargain in violation of Section8(a)(5) and (1) of the National Labor Relations Act and(b), if so, whether an appropriate remedy should includerestoring the work to the bargaining unit employees andreinstating unfair labor practice strikers.On the entire record,2 including my observation of thedemeanor of the witnesses, and after considering thebriefs filed by the General Counsel, the Company, andthe Union, I make the followingFINDINGS OF FACTI.JURISDICTIONThe Company, a Michigan corporation, manufacturesladders at its facility in Ypsilanti, Michigan, where it an-nually ships goods valued over $50,000 directly outsidethe State. The Company admits and I find that it is anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act and that the Union(the International and Local 769) is a labor organizationwithin the meaning of Section 2(5) of the Act.II.ALLEGED UNFAIR LABOR PRACTICESA. Subcontracting of ProductionWork1.Efforts to cut labor costsIn the 1982 negotiation the Union agreed to a freeze inwage rates and benefits in its 3-year collective-bargainingagreement expiring 30 April 1985 (G.C. Exh. 2, Tr. 22).In the 1985 negotiations, which began 26 March, theCompany sought a wage cut (Tr. 342). It took the posi-tion that although its business was profitable (Tr. 140), itswages were still "high for our industry" and "non-com-petitive with our competitors" (R. Exh. 1). It pointed outthatmany of its competitors are nonunion and that a1984 wage survey (G.C. Exh. 10) showed that the aver-age wage rate in the wooden ladder industry was $6.26'All dates are in 1985 unless otherwise indicated2The General Counsel's unopposedmotionto correct the transcript,dated 27 June 1986, is granted andreceivedin evidenceas G.C. Exh 14.as compared to the Company's average hourly rate of$8.36, $2.10 an hour more (Tr. 144-145).Meanwhile,without any notice to the Union, theCompany was making plans to subcontract the produc-tion of its table tennis tables and most of the productionof its wooden ladders, to be done in the plant with non-union employees at lower labor costs.2. Secret arrangements to cut production labor costsIn the late summer of 1984, Company PresidentRobert Nissly orally leased some of the excess factoryspace to Roy Gourley, president of Custom Wood-crafters, Inc. (Woodcrafters), a small nonunion firm em-ploying about three or four employees (Tr. 91, 299) todo custom woodwork. Nissly leased Gourley 2091square feet for an annual rent of $7440, which amountedto $620 a month or $20.38 a day. Four and one-halfmonths later on 31 January they signed a written leaseincorporating these terms (G.C. Exh. 5), effective from16 September 1984 until 15 September 1985.Presumably on this date, 31 January (Gourley recalledit occurring in late January (Tr. 287)), Gourley proposedtoCompany President Nissly that Woodcrafters takeover the production of the table tennis tables at theCompany's plant. This would give Woodcrafters' em-ployees greater access to the Company's spray paintingarea (which they had been using in furniture finishingwhen the Company was not using it to paint tables) andenableWoodcrafters to use the table assembly area forproducing additional products "without great additionalcost" (Tr. 286-288).About a week or two later, after President Nisslychecked on the "ramifications" of the Company's sub-contracting this production work, Nissly (in Gourley'swords) "got back with me" and asked "would I be inter-ested in the hill operation" (Tr. 288). Nissly was refer-ring to leasing the mill room and other areas where therough lumber is graded, run through a rip saw andmolder, and made into ladder legs, tops, shelves, etc.,ready for the Company to inspect, machine, and assem-ble into ladders (Tr. 78-79, 106, 114-115; G.C. Exh. 4,par. 3, p. 4). Nissly admitted that although it was Gour-leywho proposed that Woodcrafters take over the pro-duction, assembly, and cartoning of the tables (Tr. 113),Nisslyhimself proposed-after consultingwith legalcounsel (Gilbert Cox)-that Woodcrafters also take overthis additional area and equipment and furnish the Com-pany with "whatever products that we needed for theladder company's operation." Nissly admitted that "Thiswas something that really had not occurred" to Gourly.(Tr. 114-115.)Over the next several weeks-without any notice tothe Union-Nissly, his legal counsel (Cox or a memberof his law firm (Tr. 118)), and Gourley worked out thedetails of the subcontracting arrangement. As Gourleycredibly testified,Nissly "gave me a list of parts theyneeded" and "I did the cost analysis on it and projectedwhat I felt we would be able to do" (Tr. 290.) As pro-vided in the subcontracting agreement drafted by thecounsel (G.C. Exh. 13, par. 3, p. 7), the price of theladder parts and the table tennis tables that Woodcrafters MICHIGAN LADDER COwould produce in the plant for the Company (using theCompany's equipment and Woodcrafters'nonunion em-ployees) would "be the combination of the material costand Subcontractor's labor factor."The materials would be priced at cost, with any sav-ingsdivided equally between the Company and Wood-crafters (G.C. Exh. 13, par 3, p. 2). Nissly and Gourlyfurther agreed that Woodcrafters' labor factor would befigured at $7.50 an hour on the ladder work and $6.48 onthe table work. These figures were sharply lower thantheCompany's average labor cost of $11.08 an hour($8.36 in wages and $2 72 in benefits (Tr. 144, 318). Thusthe Company was arranging to reduce the labor costs inproducing wooden ladder parts at $3.58 an hour andtables at $4.60 an hour.The laborand materialcosts are shownon a nine-pagetabulation of ladder partsand aone-page tabulation oftables and parts, attached to schedule A of the executedsubcontractingagreement(G.C. Exh. 4) An example (p.7) shows the listing of a ladder leg, located at "210,"identified as product "C LPT 014170," described as "1-1/16 x 2-3/4 x 24FT HEM FIP" (a 24-ft. hemlock or firladder leg), 1.640 "Labor Stm." (1.64minusesof standardtime in minutesof labor), a "Labor Unit Cost" of .205($.205 or 20.5 cents), a "Mat'! Unit Cost" of 17.901($17.90 in material cost for the ladder leg), with blanksto be filled in for "Total Labor," "TotalMat'l," and"Units Shipped." Thus, if 10 of the 24-foot ladder legswere produced by Woodcrafters in the plant for theCompany to inspect,machine,and assemble, the blankswould be filled in $2.05 for "Total Labor," $171.01 for"TotalMat'l," and 10 for the "Units Shipped." TheamountofWoodcrafters' hourly "labor factor" is re-vealed by dividing the unit labor cost of 20.5 cents bythe 1.64 minutes calculated for producing the ladder leg,arrivingat 12.5 centsa minute,$7.50 an hour. The laborunitcost of each of the 200 ladder parts listed on thenine pagesis computed to the nearest fraction of a centwhen multiplying 12.5 centstimesthe standard numberof minutesexpended in performing the production work.The labor factor for all the tabletennistables and tableparts isfigured at $6.48 an hour, or 10.8cents a minute(to the nearest fraction of a cent in laborunitcost).Anexampleis the first table listed (p. 10), showing110 min-utes at 10.8 cents a minute equaling$11.88, the amountwritten in as the "Labor Unit Cost." The "Mat'l UnitCost" is $71.42, the amount that is typed in3.Plans to implement subcontractingDuring the weeks of secret discussions (between 31January and 26 March, when the Company first in-formed the Union of its plans), Company PresidentNissly andWoodcrafters President Gourley negotiatedvarious details to implement the subcontracting. Theyagreed thatWoodcrafters would employ John Osborn,theCompany's skilledmaintenanceman, forWood-crafters to perform the Company's machine maintenanceat an undisclosed flat rate. (Osborn was already doingsome work for Gourley (Tr 296). The Company hadonly a limited amount of machinist work for Osborn todo, and he was seeking more skilled work and higherincome. Instead of keeping him on the company payroll25and letting him use the machine shop equipment to per-form skilled work for outsiders, Nissly agreed to leasethe machine shop and its tools and equipment to Wood-crafters.Nissly and Gourley agreed in the subcontractingagreement (p. 5) that the Company "shall utilize Subcon-tractor'smaintenanceemployee for not less than 60hours a month, payable on a monthly basis, at an agreedupon hourlyrate."They solved the problem of furnish-ing Osborn more skilled work and increasing his incomeby including in the 1 April lease addendum (G.C. Exh.6) a provision that Woodcrafters "will pay lessor a utilitycharge of $2 a man hour for all outside machine shopwork performed." This provision was authorization forWoodcrafters to permit Osborn to increase his incomeby using the machine shop equipment to do skilled workfor outsiders. Around 18 March (8 days before the Com-pany first mentioned anything to the Union about thesubcontracting)Gourley talked to Osborn and asked ifhe would "be interested in this sort of thing" (Tr. 296).Meanwhile Richard Wheeler, the Company's skilledmolder operator who quit the previous September, hadbeen laid off from an interim job and was "actively look-ing for employment" (Tr. 291). During the slow winterseasonPlant Superintendent David Korzik had been set-ting up the molder, but now this setup work and oper-ation of the mill room were taking too much time fromKorzik's supervision and other duties in the plant as thebusy spring season approached (Tr 116, 124). (Nisslyhad been unsuccessful in finding a replacement forWheeler (Tr. 116); wood molder operators "are very dif-ficult to find in this area" (Tr. 293).) Nissly did not takeadvantage of this opportunity to rehire Wheeler to set upthemolder and to lead or supervise the mill area. In-stead,about 15 March (Tr. 296) Gourley talked toWheeler about being employed by Woodcrafters asmolder operator and foreman of the area. Because theCompany was not rehiring Wheeler and keeping him em-ployed between then and the proposed 1 April date forthe subcontracting to begin,Wheeler remained unem-ployed during that 2-week waiting period. As Gourleycredibly testified, "Iwas concerned that . . I mightlose him to some other manufacturing place" (Tr. 291);"I was getting very anxious from the standpoint that thekey person in this entire operation was a molder opera-tor" (Tr. 293). "We had set up a date, I had suggested anApril 1 date . . and I told [Nissly that] time was of theessence and I wanted to get rolling on this" (Tr. 294).Gourley was also seeking other employees to performthe subcontracted work (Tr. 291) and "started laying thegroundwork to find people . . . through the Universityof Eastern Michigan . . to work on a part-time basis orotherwise" (Tr. 297). The only company employees hecontacted, besides Osborn, were the graders. He talkedto them 27 or 28 March (following the Company's 26March notice to the Union about the subcontracting).(Tr. 296-297.)Gourley revealedNissly'sassurances to him thatNisslywould subcontract the work and lease the addi-tional plant space and the equipment to him. He had abacklog of products to be painted, and he was waitinguntil 1 April instead of using the spray painting area in 26DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe evenings and on the weekends to finish them, as hehad done previously (Tr. 112). He was also consideringproducing hardwood-type moldings in the mill room andtestified that "if we were going to go [into] the housingmarket, it would be booming in the spring and I couldsee that if we dillydallied with this thing into May, that Iwouldn't be able to put moldings out until July orAugust" (Tr 291-292).BuildingEquipmentTotalArea 1-Table production$1,325$400$1,725Area 2-Ladderproduction1,4203,0004,420Area 3-Machine shop175300475$6,6204.Terms of the subcontractingand leasingOn 25 March (the day before the first notice to theUnion)a memberof Cox's law firm presented a complet-ed draft of the subcontractingagreement,with a 1 Aprileffective date (G.C. Exh. 13). CompanyPresidentNissly,the legal counsel, and Woodcrafters President Gourleymet, discussedthe draft,and agreedtomakecertainchanges(Tr. 118-119, 122). The only significantchanges(Tr. 153-154) were the following: (1) To provide thatthe Company shall "be responsible for inspecting" boththe raw materials used by Woodcrafters and all the prod-uctsmanufactured by Woodcrafters for quality (pars. 2& 3, p. 4). (2) To add a product liability provision("Contractoragrees todefend Subcontractor in anyclaimsfiled against Subcontractoras a result of allegeddefects in the products produced" (par. 5, p. 4). (3) Todeletea damagesprovision ("Contractorretainsthe rightto recover from Subcontractor for replacementcosts andprofits . . .as a resultof any breach . . . of this Agree-ment") (par. 2, p. 5). The agreement was for a term of 5years, with one possible reopening (p 6).Among many provisions, the subcontracting agree-ment provides (par. 4, p. 2) that Woodcrafters has theright "to establish and direct the method of productionof the products"-but only on condition that the "prod-uctsare at leastequal in quality to the products previ-ously manufactured" by the Company. Then the agree-ment ineffect requires the Company to oversee andretain responsibility for the production, as shown above,by (a) requiring the Company to inspect both the rawmaterialsused and all products manufactured by Wood-crafters in the plant, (b) holding the Company financiallyresponsible for any productliabilities resulting from "al-leged defects in the products produced" by Wood-crafters, and (c) omitting any contractual right for theCompany to recover damages from Woodcrafters forbreach of contract.The subcontracting agreement refers to a 1 April leaseaddendum (G.C. Exh. 6), which provides for theleasingof three additional plantareas,includingthe equipment,machinery, and tools. The addendum recites that area 1contains 2449 square feet for "the manufacture of tabletennistables," that area 2contains3,789 square feet foruse in"the milling&gradingof parts," and that area 3contains 544 square feet for use in "themaintenance andrepair" of the leasedassets.The addendum provides that:Additional monthly rent for theseareas is as fol-lows:It further provides that:The landlord shall pay to the tenanta monthlycontract fee[emphasis added] as follows:For table tennis table assembly$1,850.00For wood parts,milling,grading,&7,450.00cuttingFor maintenance services500.00$9,800.00Thus, the addendum to the lease provides that the Com-pany (the landlord) shall pay Woodcrafters (the tenant) a"monthly contract fee" that completely offsets theamount of the rent, plus $3180-which presumably isWoodcrafters' overhead and profit for performing thesubcontracting work with nonunion employees.Neither the subcontracting agreement nor the lease ad-dendum specifically provides whether the Company orWoodcrafters has the responsibility for maintaining theleased production equipment. I note, however,that Com-pany President Nissly testified (Tr. 135) that before 1April the Company had only about 15 hours a week ofmachine maintenance for Osborn to do and the subcon-tracting agreement provides that the Company"shall uti-lize Subcontractor'smaintenance employee [Osborn] fornot less than 60 hours a month at an agreed hourly rate."The agreement also provides (G.C. Exh. 4, par. 1, p. 5)that the Company retains the right to use Osborn's serv-ices "when and as required" and that all his work on theCompany's behalf "must be authorized" by a companysupervisor. I infer that the Company retains the responsi-bility formaintaining the leased equipment. OtherwiseNissly undoubtedly would not have obligated the Com-pany to pay for a minimum of 60 hours a month of Os-born's work after most of the production equipment wasleased.The subcontracting agreement does not leave toWoodcrafters' discretion how and when the leased pro-duction equipment is maintained By providing in theagreement that this maintenance work"must be author-ized" by a company supervisor, the Company has re-tained further control over both the production andmaintenance.5.Oral agreement after union protestsOn 26 March, after the Union presented its proposalsfor a renewed collective-bargainingagreement, the Com-pany notified the Union about the subcontracting plans,as discussedlater.The Union vigorously protested atthatmeetingand again at a meetingon Friday, 29March. Later that Friday afternoon Nissly and Gourleymet and, with a handshake, orally agreed to proceed MICHIGAN LADDER CO.with the subcontracting under the terms of the previous-ly negotiated subcontracting agreement. Nissly admittedat the trial that he and Gourley "had agreed at our meet-ing earlierthat week [on 25 March with the legal coun-sel] to modify the original draft, which was being done."(Tr. 122, 293.) The written agreement, effective 1 April,was signed 17 April after the agreed modifications weremade and after the 10-page puce list was completed andattached (Tr. 125).6.Replacement of bargaining unit employeesAt 7 a.m., 1 April, eight of theninecompany employ-ees on the subcontracted production work were removedfrom their jobs and replaced with woodcrafters' employ-ees (Tr. 13, 90, 124). The ninth production employee,grader Scott Bruno, as well as maintenance man Osborn,was transferredto the Woodcrafters payroll. The Com-pany reassigned the eight replaced bargaining unit em-ployees to work-with the approximatelysix remainingunit employees-on other jobs and continued them onthe Company payroll, at the same rates of pay, until the8May strike (Tr. 98, 125, 366-367). The Union was stillon strike over a year later at the time of trial.Woodcrafters' labor costs on the subcontracted pro-ductionwork were much lower than 1 he Company'slabor costs. The actual wages that Woodcrafters paid theproduction employees demonstrate how Company Presi-dentNissly andWoodcrafter PresidentGourley hadbeen able to agree on a labor factor of $7.50 an hour forthe ladder production and $6.48 for the table production.On the ladder production, the Company had paid fourgraders$11.40 an hour(8.68 in wages and $2.72 in bene-fits), one stockhandler (now called a sorter) $11.10 ($8.38and $2.72), and two molder operators (Wheeler andHenry Harris) $11.19 ($8.47 and $2.72) (Tr. 316-318), to-taling $79.08 an hour for the work of seven employeesand averaging$11.30 an hour. Woodcraft ers (which ad-mittedly provided no benefits (Tr. 313)) paid one grader(Bruno)$11an hour,three graders$4.50, one starter$4.50,onemolder-foreman (Wheeler) $15, and onemolder operator $4.50 (Tr. 309-310, 315-316), totaling$48.50 an hour ($30.58 below the Company's total hourlylabor costs) and averaging $6.93 an hour ($4.37 belowthe Company's average hourly labor cost). This amount-ed to a reduction in labor costs of nearly 39 percent.On the table production, the Company had paid onepainter $11.16 an hour(8.44 in wages and $2.72 in bene-fits) and one operator $11.09 ($8.37 and $2.72) (Tr. 317-318), totaling $22.25 an hour for the work of the twoemployees and averaging nearly $11.13 an hour. Wood-crafters paid one group leader $5 an hour and two help-ers $4.50 (Tr. 311), totaling $14 an hour ($8.25 below theCompany's total hourly labor costs)and averaging $4.67an hour ($6.46 below the Company's average hourlylabor costs). This amounted to a reduction in total costsof 37 percent. For the ladder and table production com-bined, the reduction in labor costs amounted to 38 per-cent.Thus,Woodcrafters' actual average hourly labor costof $6.93 for producing the subcontracted ladder partswas 57 cents below the contractual $7.50 labor factor onwhich the price of the ladder parts was based in the27price list attached to the subcontracting agreement, andthe actual average hourly labor cost of $4.67 for produc-ing the tables was $1.81 below the $6.48 labor factor. Be-cause the Company paid Woodcrafters an hourly rate forOsborn'smaintenanceof the leased production equip-ment,I infer that none of the cost of machinemainte-nance was included in Woodcrafters' labor factor. TheCompany had paid Osborn $13.64 an hour ($10.92 inwages and $2.72 in benefits) (Tr. 317). Woodcrafters paidhim $15 an hour (Tr. 312).Inote that if the $38.83 reduction in the total hourlylabor costs (30.58 in the production of the ladder partsand $8.25 in the production of the tables) is figured on anannual basisfor 2080 hours (40 hours times 52 weeks),the reduction would amount to $80,776.40 a year. This isnearly 11 times the $7440 in annual rent that Wood-crafterswas paying before the Company subcontractedthe production work.B. The Company's Defenses1.That it had no obligation to bargaina. In order not to reduce wagesThe complaint alleges that the Company permanentlysubcontracted the work unilaterally without affordingthe Uniona meaningfulopportunity to bargain over thedecision.The Company's first defense is that it "had noduty to negotiate regarding the decision to permanentlysubcontract bargaining unit work" (company brief at 27).CitingOtisElevator Co.,269 NLRB 891 (1984), theCompany states in its brief (at 33) that it is necessary todeterminewhether the Company's decision to subcon-tract certain (production and maintenance) work affected"the scope, direction, or nature of the business" or"whether the decision turned upon a reduction in laborcosts."The Company's brief overlooks, or ignores, (1) theamount of Woodcrafters' labor factor, (2) the 38-percentactual reduction in production labor costs, and (3) the$9000 "monthly contract fee" the Company pays Wood-crafters to do the work with the low nonunion laborcosts.Relying primarily on President Nissly's fabricatedtestimony, the Company contendsin itsbrief (at 35) that"the subcontracting decision was not entered into toreduce labor costs." It further contends (at 36) that "theCompany's desire to become more competitive in termsof its manufacturing of ladders did not have any impacton itsdealings with Custom Woodcrafters or the subcon-tracting of work."Nissly testified (Tr. 123, 126, 137, 158):Q. Now, during your discussions with Mr. Gour-ley regarding the possibility of subcontracting, didyou, at any time, discuss the wages that he intendedto pay employees of Custom Woodcrafters?A. No, sir.A. The wooden ladder business is a very highlymaterial-intensive product. And about 70 percent ofour sellingprice is represented by our cost of mate- 28DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDrial.Something yea to 4 to 5 percent is our laborcosts . . . .Q. Had any of those costs changed at all sincethe subcontracting?A. In total, there is a slight reduction, becauseour overhead expenses have gone down.The subcon-tracting decision was not based upon economics.Andas it turned out, there was a slight economic advan-tage;but that was not our reason for doing what wedid.Q. Now . .. . you didn't discuss wages at all?A. No, sir.Q. Yet,as part of that subcontracting agreement,there is a provision that deals with labor costs, isthat not correct?A. That is true.A. ThisSchedule A . . . referred to in the Sub-contractingAgreement,isthe price listwhich weprepared for Custom Woodcrafters,and we said,"Thisiswhat we will pay you for labor,and this iswhat we will pay you for material."Ithas nothingto with what he is paying his people.Q.What,ifany,effectdidyour labor costs,inregard to the subcontracted work,have on your deci-sion?A. That was not a consideration.So it hadnone.[Emphasis added.]Whether the Company or Woodcrafters PresidentGourley prepared the price list, figuring the labor factorat $7.50 an hour on the ladder production work and at$6.48 on the tablework ($3.58 and $4.60 an hour belowthe Company's average labor cost of $11.08 an hour),Nissly andGourleyundoubtedly discussed the differen-tial in the wages before Nissly agreed to pay Gourley a"monthly contract fee" of $9800 to perform the subcon-tracted work,paying the low nonunion wages.(As indi-cated above, the monthly contract fee Nissly pays Gour-ley exceeds the monthly rent Nissly charges him on theadditionalbuilding space and leased equipment by$3180.)BecauseGourley's actual labor costs are 38 per-cent less to perform the same production work,I consid-er it inconceivable that Nissly's labor costs were not aconsideration and that they played no part in his decisionto subcontractthe work.Furthermore,Nissly and Gour-ley undoubtedly discussed the wage rate Gourley wouldpay maintenance man Osborn before the Company'slegal counsel provided in the subcontracting agreementthat the Company would pay Woodcrafters "on amonthly basis,an agreed upon hourly rate for each" ofnot less than 60 hours of his work a month. (By his de-meanor on the stand,Nissly impressed me most unfavor-ably as a witness,appearing less than candid.)I discredit,as fabrications,Nissly's claims(a) that he did not discusswages atallwith Gourley, (b) that the subcontractingdecision was not based on economics, (c) that the pricelisthad nothing to do with Gourley'swages, and (d) thatNissly's labor costs had no effect on his decision to sub-contract the work.I find no merit in the Company's contention in its brief(at 37) that the subcontracting "was entered into primari-ly to retain a valued tenant." Woodcrafters was payingin rent only $7440 a year-$20.38 a day-as compared toreduction in labor costs of over $80,000 a year, nearly 11times that amount. I do agree with the statement in theCompany's brief (at 35) that "The Tenant wanted to con-trol the paint spraying area and sought to do this by con-trolling themanufacture of ping-pong tables." But Ireject theargumentthat "the Companywas willing tosubcontract this work" to keep the tenant from leavingthe premises.At the time Gourley was proposing to perform thetable production (4-1/2 months after he orally leasedsome unused space in the factory buildings) he was sign-ing a 1-year lease, obligating himself to continue payingthe $20.38-a-day rent through 15 September. Instead ofCompany President Nissly accepting Gourley's proposal(to keep the tenant satisfied by subcontracting the workof two bargaining unit employees performing the tableproduction),Nisslymade as a counterproposal "some-thing thatreally had not occurred" to Gourley. Afterconsultingwith Attorney Cox, Nissly proposed to sub-contract also the work of seven additional unit employ-ees who were performing most of the ladder production.Eventually, Nissly and Gourley reached an agreement onNissly's proposal, after Gourley did a cost analysis andthey agreed on a labor factor far below the Company'slabor costs.The Company next argues in its brief (at 35) that "Itshould also be noted that the subcontracting arrangementresolved other problems facing the Company." It thencites two problems: (1) "The Company had been unableto hire an experienced operator to set up and operate themolding department." (2) "In addition,the maintenanceman has experienced discontent over the fact that he wasbeing under-utilized by the Company."In making the first argument, the Company ignores theundisputed evidence that molder operator Wheeler, the"experienced operator" who quit the previous Septem-ber, had been laid off from an interim job and was "ac-tively looking for employment." Nissly undoubtedlywould have rehired him in the absence of the plans tosubcontract the work. In making the second argument,the Companyignoresthemanner in which Nissly andGourley arranged to solve the problem of giving the"under-utilized"maintenance man Osborn more skilledwork. Instead of Nissly retaining Osbor on the Compa-ny's payroll and permitting him to increase his incomeby using the machine shop to perform outside work,Nissly leased the machine shop to Gourley and chargedGourley a $2-an-hour "utility charge" for "all machineshop work performed" by Osborn. Osborn was alreadydoing some work for Nissly. There was no necessity tosubcontract the Company's maintenance work to permitOsborn to do the outside skilled work to increase hisincome.I agree with the General Counsel that these and otherpurported reasons, including the first reason PresidentNissly advanced at the trial (that "we had been unsuc-cessful for over two years to sell our [85-year-old] facili- MICHIGAN LADDER COty" (Tr.123)) are"pretextual. . .to disguise Respond-ent's desire to reduce labor cost."b.Because of change in scope and d erectionThe Company'sbrief also contends(at 34)that thesubcontracting decision"clearly affected the scope, di-rection and nature of the Company's business."It arguesthat it is"no longer engaged"in the particular businessof manufacturing tables, is "no longer engaged" in theparticular business of performing milling and gradingwork on lumber,and has "ceased providing"itsownmaintenance work,and that"These facts clearly establishthat the scope and direction of the Company's businessdrastically changed."I disagree.The Company remains in both the table tennis tablebusiness and in the wooden(and other)ladder business,with no change in the capital investment.The Companycontinues to market and distribute the tables and ladders,which are still manufactured in the Company's plant onthe Company's equipment(much of it leased to the sub-contractor).Although employees performing most of theproduction work are now on the subcontractor's payroll,they are performing the same work,in the same manner,and under the same working conditions except for lowernonunion wages and no benefits.Moreover,the work isbeing done under the Company's control.The overheadhas not been reduced by the receipt of rent because the$9800 monthly contract fee that 1he Company pays thesubcontractor for doing the subcontracted work (withmaterials at cost and with 38 percent lower productionlabor costs)exceeds both the monthly rent of $6620 re-ceived on this plant space and equipment and the month-ly rent of $620 received on the previously rented excessspace in the factory buildings.Iagree with the Union that the facts are somewhatsimilar to those inFibreboard Corp. v.NLRB,379 U.S.203, 206,209 (1964), in which an employer was requiredto bargain about contracting out plant maintenance workto reduce maintenance costs. The Court held (179 U.S. at213):The Company'sdecision to contract out themaintenance workdid not alter the Company's basicoperation.The maintenance work still had to beper-formed in the plant. No capital investmentwas con-templated;the Company merely replaced existingemployees with those of an independent contractorto do the same work under similar conditions of em-ployment.Therefore,to require the employer to bar-gain about the matter would not significantlyabridge his freedom to manage the business. [Em-phasis added.]Justice Stewart observed in his concurring opinion (379U.S. at 223)that nothing in the Court's decision imposeda duty to bargain regarding managerial decisions that "lieat the core of entrepreneurial control." He wrote that hewould exclude from the duty to bargain those manage-ment decisions that are"fundamental to the basic direc-tion of a corporate enterprise."He stated however (379U.S. at 224) that:29On the facts of this case, I join the Court's judg-ment, because all that is involved isthe substitutionof one group of workers for another to perform thetask in the same plant under the ultimate control ofthe same employer.[Emphasis added.]I find that that is much the same as what occurred here.Ifind that the Company'sdecision to subcontract (orcontract out) the table tennis table production,most ofthewooden ladder production,and all the maintenancework to be done by largely a different group of employ-ees in the same plant under similar conditions and underthe control of the Company did not alter its basic oper-ation.c.ConcludingfindingsThe Board inOtis ElevatorCo.,269 NLRB891, 893(1984), citingFirstNationalMaintenancev.NLRB,452U.S. 666(1981),held that management decisions that"affect the scope, direction,or nature of the business"are not subject to mandatory bargaining under Section8(d) of the Act,but that in accordance withFibreboardall decisions that"turn upon a reduction of labor costs"are included within Section 8(d).After weighing all the evidence,I find it clear that theCompany's decision to subcontract the work turned on areduction of labor costs and did not affect the scope, di-rection,or nature of the business. I therefore find thatthe decision was a mandatory subject of bargaining.2.That the Union waived any right to bargaina.Claimed company attempt to bargain(1) The Company's versionCompany Attorney Gilbert Cox testified that whenCompany President Nissly asked him what would beNissly's obligations to the Union regarding the subcon-tracting part of the business,"I concluded after researchthat there was a high degree of probability that wewould not have to . . . necessarily negotiate with theUnion.My advice was it would be better if we did infact offer it to them,the opportunityto give us their ideason the subcontracting proposalbefore he entered into theagreement."(Emphasis added.)What occurred at the 26 and 29 March meetings withthe Union is in great dispute.The Company contends inits brief(at 38)that it"did in fact make every attempt tonegotiate with the Union"regarding the decision to per-manently subcontract the bargaining unit work.Ifind,however,that assumming the testimony of the companywitnesses is accurate,the testimony reveals that AttorneyCox was not bargaining in good faith.Cox testified that after the Union presented its con-tract proposals at the 26 March meeting and the Compa-ny caucused, Plant Manager Scott Kemp and Vice Presi-dent Mark Lippencott returned with him to the meetingand (Tr. 327-331)I then suggested that each of the members of theUnion get a pad of paper and pencil and writedown what I was about to say because I felt it was 30DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDimportant. I then said that the company was consid-eringa proposal that had been made by CustomWoodcrafters,which would involve subcontractingparts of the facility. I explained that it was a pro-posal, that we were considering it, that the proposaldate would be the following Monday. I described... what additional parts of the facility would beleased out.. . and then what they would be per-forming.I said that theplant . . .had beenup for saleforover two years without muchsuccess.That . . . thecompany hadleasedoutpart of the facility to CustomWoodcrafters [which] was not entirely happywith thearrangementbecause they were having troubleusing the molding machineand more importantlythey were havingdifficultyin thepaint department... . and if they leased additional parts of the facil-ity, [they]would then take over parts of our busi-ness.We also indicated there were some otherreasonsalthough they were not the criticalreasons.The Company hadlost a key employeeand . . . theywere having trouble withkeepingthemaintenanceman happyand that thisnew arrangement mightfurnish an opportunity for the parties to figure out away to keep him happy and keep him on board [be-cause]he was critical.Those are thetwo primaryreasonsIcan think ofthat I indicated at that time.We . . . would probablyshift some of the overheadand . . . there was theprospectthat by CustomWoodcrafterstaking over the management of thatpart of thebusinessthat it couldbemoreefficientlymanaged,and more effectively produced.Iwent through the specific list that described theareas that would be leased our and the parts of theoperation that would end up being subcontractedif.. . they could successfully reach anagreement.I believe those were the only reasons that I indi-cated and I know those were the most important.The most important being the problem we had withCustom Woodcrafters. That was theemphasis.Mr. [Arthur]Morgan[theInternationalrepresent-ative]asked how longthe company had knownabout this subcontractingissue.. . . I did not re-spond.[MarkLippencott] said he knew about it onlytwo days . . . and Scott [Kemp] said two and a halfdays. [Emphasis added.]Cox further testified that at the 29 March meeting (Tr.335-338)I told [Morgan] we had to discuss it because timewas runningshort,Custom Woodcrafters was tostart right away . . . .I said,well,we are going toput it intoeffect onMonday,hoping to get their at-tention.I said.. .itwas important that we discuss this be-cause if we didn't it was going to go into effect . . .and employees in the bargaining unit would be af-fected.Itwas our hope that they wouldn't lose jobsbut under the proposalthey would end up workingfor CustomWoodcrafters,which meant they wouldhave no employer.. . .We were not looking forany kind of labor trouble,we werelooking foranopportunity to havea smooth transition.I fully thoughtthat theUnion might discuss otherways to handle the paint operation,which mightsatisfyCustomWoodcrafters'problem.[Emphasis added.]PlantManagerKemp and Vice President Lippencottgave verysimilar testimonytoCox's, except that theytestified that Cox paid even greater deference to Wood-crafters'desires asreasons for the subcontracting. Kemptestified that Cox told the Union that Woodcrafters "waswanting to expand their business and the only way theycould expand their business was to employ these otherareas of the plant" (Tr. 356). Lippencott testified thatCox said that Woodcrafters "had the possibility of ex-panding theirbusinessrather significantly," that Gourley"wanted to take advantage of that opportunity," and"because of his inabilityto use ourpaint booth and mill-room," the expansion of his business as he hoped "wouldlead to further difficulties" (Tr. 383). Kemp testified thatCox said, "We were just bringing up the subcontractingissue forgeneral discussionwith the Union" (Tr. 356),and Lippencott testified that Cox said he wished topresent it to the Union "for their reaction" (Tr. 344).Lippencott disputed Cox's testimony that Cox did not re-spond when Morgan asked how long the Company hadknown about the subcontractingissue.Lippencott credi-bly testified to the contrary (Tr. 330-331) that when ArtMorgan asked Gil [Cox] how long has thisbeen goingon," Cox "explained that this had just come up, that thiswas a situationthat had developed rather quickly" (in-stead of admitting the discussions with Gourley since 31January).The companytrial counselasked Cox, Kemp, and Lip-pencott three virtually identical questions about both the26 and 29 March meetings: whetherany company repre-sentative(notwhether anybody) mentioned anythingabout "being non-competitive," about "labor costs," orabout"concessions."They each answered no to thethree questions about each of the meetings. (Tr. 332, 339,357, 364, 385, 392.)This testimony(assumingits accuracy) shows that At-torney Cox hadno intention of bargainingon the Com-pany's plans to subcontract the production work tosharply reduce labor costs. Cox was merely affording theUnion an opportunity "to give us their ideas before it en-tered intothe agreement" (in his words), "just bringingup the issue for generaldiscussion" (in Kemp's words),or presentingthe issue to the Union "for their reaction"(in Lippencott's words). MICHIGAN LADDER CO31It isapparent that Attorney Cox deliberately misledtheUnion about the subcontracting. According to thistestimony, he did not even mention the reduction oflabor costs.He talked about "if' the Company andWoodcrafters "could successfully reachan agreement,"insteadof revealing that the day before, a member of hislaw firm was present when agreement was reached onthe subcontracting terms. Cox pretended that this had"just come up" and that the Company was considering"a proposal that had been made by Custom Wood-crafters." Yet since sometime in February, the CompanyandWoodcrafters had been negotiatingan agreementbased on theCompany'sproposal that it subcontract bothladder and table production involving the jobs of 9 ofthe approximately 15 bargaining unit production work-ers.This company proposal was admittedly "somethingthat really had not occurred" to Woodcrafters PresidentGourley,whose January proposal was merely to takeover the table production, involving only two bargainingunit jobs.As quoted above, Attorney Cox claimed that the mostimportant reason for the subcontracting and what he em-phasized the most to the Union was "the problem wehadwithCustomWoodcrafters." (Tr. 330), becauseWoodcrafters was "having trouble using the moldingmachine and more importantly they were having difficul-ty in the paint department" (Tr. 328). (As found below,Woodcrafters had never used the molding machine.) As-suming that Cox did tell the Union about Woodcrafters'paintingproblem, this as found above was merely a pre-text for the subcontracting, and even if not, it would be areason for subcontracting the two-employee table pro-duction, not the seven-employee ladder production work.This was further deceit.Cox claimed that Company President Nissly directedhim to consider alternative to the subcontracting andthat "I fully thought that the Union might discuss otherways to handle the paint problem, which might satisfyCustom Woodcrafters' problem" (Tr. 338). Cox made noother suggestion of anything the Union could have pro-posed to resolve the subcontractingissue.(Neither doesthe Company's brief, which argues (at 26) that the Com-pany was willing to negotiate about the decision andmake changes in the arrangement if a viable alternativewas presented.) Even if thepaintingproblem were anactual reason for the Company's decision to subcontractthework, the Company's brief disputes Cox's claimedexpectation of a possible union solution. It argues (at 37)that the "Union had no control over the problem thatthe Company faced in regard to the spray painting boothand possible loss of a valuedtenant."Moreover, Attorney Cox revealed that the Companywas not seeking any alternatives to subcontracting bytelling the Union (according to his testimony) that "Weare not looking for any kind of labor trouble, we werelooking for an opportunity to have a smooth transition"(Tr. 337).At the trial President Nissly revealed (perhaps inad-vertently) his true attitude about Attorney Cox's dealingswith the Union on the subcontractingissue.He claimedhe was open to receiving the Union's input, but when herelated his discussion with Cox about the two meetingswith the Union,he testified:"That was the last remain-ing hurdle in terms of implementation" (Tr. 157).(2) Credibility of company witnessesAlmost uniform testimony was given by AttorneyCox, Plant Manager Kent, and Vice President Lippen-cott, as well as by assembler Richard Castle Jr. (a formerunion steward who abandoned the strike and returned towork (Tr. 408)). I find that part of this practically uni-form testimony reflects adversely on the credibility ofthese four company witnesses. I refer to their claim thatCox told the Union in the 26 March meeting aboutWoodcrafters' problem in using the molding machine.Cox claimed that he said that "custom Woodcrafterswas not entirely happy with the [leasing] arrangementbecause [in part] they were having trouble using themolding machine" (Tr. 32). Kent claimed that Cox statedthat "there was a gentlemen's agreement" between Com-pany President Nissly and Woodcrafters President Gour-ley thatWoodcrafters "would have access to the mold-ing equipment and none of this had transpired" (Tr. 354).Lippencott claimed that Cox said "Custom Woodcraftersas part of their agreement had had the right to use ourmillroom which would involve the molders and this hadnot worked out as well as Custom Woodcrafters hadhoped" (Tr. 32.) Castle claimed that Cox said that "RoyGourley, owner of Custom Woodcrafters was not get-ting enough time on the [molder] operating" (Tr. 41).To the contrary, the evidence is clear that there wasno oral agreement permitting Woodcrafters to operate orhave access to the molder and that Woodcrafters hadnever used it. As described by President Nissly, themolder "is the most sophisticated machine that we had"with "four to six knives in each one of these heads .. .allcutting" and a molder setup man has a "highly re-sponsible position" (Tr. 116.) Gourley had no one whocould operate the machine. Both he and Nissly testifiedthat there was an oral agreement that Woodcrafterscould use the spray painting area when available, not themolder (Tr. 112, 285). Both of them testified that Gour-ley proposed that he take over the table production tosolve his painting problem, but neither of them testifiedthat they had any oral agreement to permit Woodcraftersto use the sophisticated molding machine that an oralagreement for its use had not worked out as well asWoodcrafters wanted, or that Gourley was not gettingenough time on the machine as a reason for subcontract-ing ladder production. As discussed above, it was Niss-ly's proposal-after he consulted with his legal counsel-that the Company lease the additional area and equip-ment (including the molding machine) and have Wood-crafters begin doing ladder production.The Company is apparently aware of the untruth ofthis testimony. Although its brief cites much of Cox's,Kemp's, and Lippencott's testimony, it deletes their ref-erences toWoodcrafters' agreed use of the molder andcompletely ignores this part of their testimony. (Cox,Kemp, Lippencott, and Castle did not impress me asbeing entirely forthright while testifying.) The recorddoes not explain how all four of them could have made 32DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe same error. I discredit this part of their practicallyuniform testimony.its subcontracting plans. In brief, Cox gave the followingreasons:(3) Concluding findingsAs found, the Company and Woodcrafters had beensecretly negotiating several weeks to reach an agreementon subcontracting production work and replacing mostof the union-represented productionworkerswithWoodcrafters' nonunion employees, who would do thesame work in the plant at lower pay and no benefits. On25 March the two parties met and agreed on changes tobe made in the Company's completed draft of the sub-contracting papers. On 26 and 29 March Company At-torney Cox discussed with the Union the subcontractingof the work but (according to the Company's version ofthe meetings) made no mention of the reduction in laborcosts-or the "monthly contract fee" the Company hadagreed topay Woodcrafters to do the production withthe low labor costs.On considering the context of the meetings and assum-ing the truth of the quoted company version of the meet-ings with the Union, I find in agreement with the Gener-alCounsel that Attorney Cox presented the Union a faitaccompli, an accomplished fact. I find that Cox was en-gaging in sham bargaining and was merely goingthrough the formality of negotiating with the Unionbefore givingWoodcrafters the final go-ahead. I inferthat he was merely "making a record" for defending alikely unfair labor practice charge rather than seeking anagreement with the Union on the subcontracting issue.b.Claimed union waiver(1)No waiver under Company's versionThe Company contends in its brief (at 38) that theUnion waived any right it had to negotiate about the de-cision to permanently subcontract the bargaining unitwork because the Union "steadfastly refused to discussthe issues." This waiver defense, however, is inapposite ifthe Company's subcontractingplanswere already an ac-complished fact, rendering bargaining on them futile.As held in the often-citedLadies Garment Workers v.NLRB,463 F.2d 907, 918-919 (D.C. Cir. 1972), "It iswell settled that when a union has sufficiently clear andtimely notice of an employer's plan to . . subcontractand thereaftermakes no protest or effort to bargainabout the plan, it waives its right to complain that theemployer acted in violation of Section 8(a)(5) and (1)."The court further held, however, that "Notice ofa faitaccompliis simply not the sort of timely notice on whichthewaiver defense is predicated." As similarly statedmore recently inGulf StatesMfg. v.NLRB,704 F.2d1390, 1397 (5th Cir. 1983), "It is . . . well establishedthat a union cannot be held to have waived bargainingover a change that is presented to it asa fait accompli."Under the version of the 26 and 29 March meetingsgiven by the company witnesses, Attorney Cox's 26March notice to the Union wasnothing more than in-forming it of a fait accompli. The above-quoted reasonsthat he gave for the subcontracting decision demon-strates that the Company was determined to implement(a) That the Company had been unable to sell theplant-although the Company advances no theoryfor this being relevant to the decision to subcon-tract.(b)That the Company wanted to keep Wood-crafters a tenant for the rent income, lowering theCompany'soverhead-although the rent thatWoodcrafters was paying amounted to only $20.38a day.(c)ThatWoodcrafters President Gourley hadbeen unhappy about not getting sufficient access tothe spray painting area-although at the time Gour-ley proposed to take over the table production, hewas signing the written lease obligating himself topay the rent through 15 September anyway.(d) That the Company had lost a key employee,molder Wheeler-although the Company knew thatWheeler was then activelyseeking employment atthe plant.(e)That the Company wanted to keep mainte-nance man Osborn happy by increasing his skilledwork and income-although the Company had al-ready decided to accomplish this by permitting himto do outside work in the machine shop.(f)That the subcontracting "would probably shiftsome of the overhead"-although the "monthlycontract fee" that Company President Nissly paysGourley for his overhead and and profit increasedthe Company's overhead.(g) That there was a "prospect" that the subcon-tractedwork would be "more efficiently man-aged"-although the only changes being made wereto place a group leader (paid $5 an hour) over thetable tennis area and to have molder Wheeler workas a molder-foreman, under whatever supervisionGourley might contribute, under the oversight ofcompany supervision.(h)That Woodcrafters "wanted to expand theirbusiness"-although that fact would be relevant tothe Company's decision to subcontract only if theexpansion into the company production areas wouldresult in a reduction in the Company's labor costsfor the subcontracted work.Ifind that all these purported reasons for the subcon-tracting are clearly pretextual, given "to disguise Re-spondent's desire to reduce labor costs."Assuming this testimony about what Cox informed theUnion is accurate, the Company was merely seeking theUnion's comments or reaction to the Company's eightpretextual reasons for contracting out the bargaining unitwork. Attorney Cox did not even mention the Compa-ny's actual reason for subcontracting the productionwork, to reduce the labor costs (assuming no ulteriormotive on the Company's part). Thus, in contending thatthe Union "steadfastly refused to discuss the issues," theCompany is referring to all or several of these pretextsfor its subcontracting plans. Union bargaining on these"issues" could not have changed the Company's decision MICHIGAN LADDER CO.(after several weeks of planning) to contract out most ofits production work in the plant, based on a labor factorof $7.50 and $6.48, far below the Company's averagelabor cost of $11.08 an hour.Bargainingon the pretex-tual reasons would have been irrelevant to the real issueof reducing labor costs. In fact, the Company at oneplace in its brief admits that it did not expect the Unionto propose any alternative to the Company's subcontract-ing the work. When arguing that the Company "had noduty to bargain regarding its decision to subcontractwork to Custom Woodcrafters in April," the Company'sbrief (at 37) asserts thatThe Union had no control over Customer Wood-crafters or the problem that the Company faced inregard to the spray painting booth and the possibleloss of a valued tenant. The Union had no controlover Custom Woodcrafters' desire to enter into newareas of business or John Osborn's desire to expandhiswork. Since the Union had no control or abilityto resolve the major problem which led to the con-tracting, there was no duty to bargain concerningthat decision.Moreover, as quoted above, Attorney Cox testified atone point (Tr. 329) that "the two primary reasons" he in-dicated to the Union for the subcontracting included thelossof the key employee (Wheeler) and the trouble"keeping the maintenance man [Osborn] happy." Ofcourse,good-faith bargainingon these purportedreasonswould have required that Cox reveal that Wheeler wasthen seeking employment at the plant and that the Com-pany had already found a way to keep Osborn happy, bypermitting him to perform outside work in the machineshop. If the Company had not been determined to imple-ment the subcontracting plans, Cox undoubtedly wouldhave revealed these facts and would have offered to dis-cuss Osborn's outside work and to bargain on promotingWheeler or increasing his wages to avoid the subcon-tracting.The fact that the Company's subcontracting decisionwas final (contrary to its contention) is further indicatedby its conduct immediately after the second (29 March)meeting,"the last remaining hurdle in tei ms of imple-mentation."President Nissly and his wife(as the sole di-rectors ofseparatecorporations owning the real propertyand the business)held specialmeetingsof the boards ofdirectors and approved the terms of the previously nego-tiated lease addendum and subcontracting agreement, ef-fective 1 April (G.C. Exhs. 7 & 8). Then Nissly met withtheWoodcrafters president and gave him the go-ahead,with a handshake. The subcontracting was implementedat the beginning of the next workday.I find that the Company's subcontracting plans were afait accompli when Attorney Cox announced them to theUnion. I further find that under these circumstances, theCompany was not acting in good faith and that any bar-gaining on the subcontracting decision'was futile. Itherefore reject the Company's waiver defense, based onits quoted version of the facts.33(2)No waiver under the General Counsel's versionThree of the General Counsel's witnesses were Inter-national Representative Morgan, Local 769 President JimBailey, and Plant Chairman (shipping clerk) Rex North.Bailey attendedthe 26March meeting.Morgan andNorth attended both the 26 and 29 March meetings, butNorth leftthe firstmeeting during the caucus(beforecompany attorney first informed the Union of the Com-pany's subcontractingplans).According to their testimony, Cox told them that theCompany had the right to subcontract the work and thatthe Company definitely was going to implement the sub-contracting plans the followingMonday morning, 1April.RepresentativeMorgan and President Bailey recalledthat after the caucus in the 26 Marchmeeting,AttorneyCox told them to take their pencils and pads out andtake notes because what he was going to tell them wasvery important. Morgan recalled that Cox said the Com-pany was contracting out work on 1 April, that theywould no longer be in the business of making ping pongtables and other work that he mentioned, that they "hada right to subcontract" the work, and that thechangeswould be made "whether you like it or not"because"they have to be more competitive .. . with otherladdercompaniesin the other part of the country." (Tr.21-22, 26-28, 417, 420.) Bailey recalled that Cox saidthat beginning 1 April the Company was going to sub-contract ping pong tables and other work to Wood-crafters "because we have to be more competitive withother parts of the country" (Tr. 61-62). He recalled thatthe Company did not offer to bargain on the subcon-tracting, "they just said they were going to do it come4/1/85" (Tr. 77). Plant Chairman North (who impressedme most favorably as an honest, forthright witness) testi-fied that at the 29 March meeting Cox said "before wego too much further let me be sure that Rex knows whatwe are talking about." Cox then said "we are going tosubcontract the jobs on the hill, the lumber grading, theping pong area and [some work in the extension ladderarea] as of April 1, 1985." Cox explained that the Com-pany was getting out of business for those items becauseitwas not competitive with other ladder companies thathad much lower rates of pay and much less benefits. (Tr.82, 94-96.) Cox insisted that "under the law they weregoing to do it on April 1st" (Tr. 426-427). (I note that,as quoted above, Cox admitted at the trial (Tr. 335) thathe told the union in the 29 March meeting, "well, we aregoing to put it into effect on Monday.")The General Counsel's witnesses further testified thatthe Union vigorously protested at both meetings, takingthe position that this was "our work" under the UAWagreement until its 1 May expiration and that the Com-pany did not have the right to and should not take awaythework before then (Tr. 26, 54, 93, 95-96, 413-414,418-419, 426). Although Morgan contended at the meet-ings that the work was nonnegotiable under the agree-ment until1May (Tr. 94, 97, 103), he proceeded at bothmeetings to engage in futile bargaining on the real issuebefore them, whether the Company would abandon itsdecision to contract out the bargaining unit work to a 34DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDnonunion employer. Morgan asked Attorney Cox "howcould they justify subcontracting those jobs when heknew there would be a loss of jobs and wages for theemployeeswho were under a UAW contract withMichigan Ladder Company" (Tr. 82). Morgan pointedout that the Union had agreed to a freeze in wages andbenefits 3 years before,and said thatif the Companycould prove it was losing money, "we would be willingto take concesssions" before the union membership (Tr.22, 27, 63, 83, 93, 97, 416). Morgan said "we have donethiswork for 25 years" and that he felt the subcontract-ing was unfair and violated their agreement (Tr. 28, 62,417-419).He also talked about their good relationship,said the Company was always willing to work out prob-lems, and asked why the Company was taking the posi-tion of subcontracting "whether we liked it or not afterall the employees had been through," supporting theCompany (Tr. 24, 29).One difficultyin evaluatingthe widely different ver-sionsgiven by the General Counsel and company wit-nesses is that none of the notes made at the meetingswere produced at the trial. Company Vice President Lip-pencott took notes at the 26 March meeting (Tr. 380)and Plant Manager Kemp admittedly "took extensivenotes during all meetings" (Tr. 350). Yet, without expla-nation, the Company did not produce the notes as cor-roboration of the company version. Neither did the Gen-eralCounsel request production of the notes. Underthese circumstances I do not speculate whether the noteswould support the Company's testimony or whether theycontain references to Cox's citing the need to becomemore competitive and the Union's offer of possible con-cessions, as the General Counsel's witnesses recalled. (Ido note that the Company's trial counsel asked the com-pany witnessesif "any companyrepresentative"men-tioned concessions, not if the Union did.)Even though, the General Counsel'switnessesMorgan, Bailey, and North all recalled Attorney Cox'sstatingthat the subcontracting was necessary for theCompany' to become more competitive and Representa-tiveMorgan's referring to possible concessions, I find itunnecessary in resolving the issues in this case to rely onany of their disputed testimony about the Union's offer-ing or theCompany's seeking concessions in these lateMarch meetings.(The Companycontendsthat the firstmention of concessions,labor costs, and being competi-tivewas atthe 17April negotiating session,when theCompany raised the need of concessions.) I do, however,credit and rely on their testimony that Attorney Coxmade it clear that the Company was going to implementthe subcontracting on 1 April (showing that the subcon-tractingwas presented as a fait accompli)and that, al-though Morgan stated that the work was nonnegotiableunder the union agreement until 1 May, he proceeded atboth the 26 and 29 March meetings to protest the sub-contracting and to engage in futile bargaining on the realissue,whether the Company would abandon its decisionto contract out the bargaining unit work (not waivingthe Union's bargaining rights). (The three General Coun-selwitnesses,and particularly North, impressed me bytheir demeanor on the stand as being honest witnessestrying to give an accurate account of what happened.)I therefore find that the credited testimony of the Gen-eralCounsel witnesses confirms the General Counsel'scontention that the Company "presented a fait accomplito the Union," that the Company "was committed to im-plement subcontract effective April 1 regardless of theUnion's response," and that the Union did not waive itsright to bargain on the subcontracting decision.AlthoughI assume theaccuracy of much of the com-pany witnesses' testimony about the two meetings, I spe-cifically discredit another part of their almost uniformtestimony. Cox, Kemp, and Lippencott claimed that theUnion withdrew its objections or acquiesced in the sub-contracting plans, stating that it did not care as long asmembers of the bargaining unit were not hurt or affected(Tr. 333, 362, 388-389). Although the Company kept thedisplaced employees on the payroll at their same wagesuntil the strike began, it was obvious that contracting outmost of the production work would adversely affect thebargaining unit employees. Plant Chairman North credi-bly testified that RepresentativeMorgan told AttorneyCox at the 29 March meeting that Cox "knew therewould be a loss of jobs and wages for the employees,"and Cox admitted telling the Union at the same meeting(Tr. 336) that bargaining unit employees "would end upworking for [the nonunion] Custom Woodcrafters." Idiscredit this claim and credit the denials (Tr. 27, 30, 64,83) that the Union agreed to the subcontracting.C. Finding of Unlawful Refusal toBargainThe Company had a profitable business, but it desiredlower labor costs to become more competitive withother laddercompanies. In 1985 it did morethan negoti-ate a freezeinwages andbenefits as it did in the 1982negotiationswith the Union. Before seeking a wage cut,PresidentNissly consulted Attorney Cox, who had been"involved inmany negotiationsrelating to subcontract-ing" (Tr. 322), and decided to contract out most of thebargainingunit work.At the time, Nissly was renting some excessspace inthe Company's factory building to Woodcrafters Presi-dentGourley.When Gourley, in January proposedtaking over the Company's two-employee production oftable tennistables,PresidentNissly consulted Cox anddecided to contract out also most of the ladder produc-tionwork,displacing9 of the approximately 15 produc-tion workers. Nissly retained Cox or his law firm to pre-pare the subcontracting papers, deal with the Union onthe subcontracting, conduct the contractnegotiationswith the Union, and later defend the Company in thisunfairlabor practice proceeding.President Nissly and Gourley engaged in secretnegoti-ations for several weeks before thenegotiationswith theUnion began 26 March. Nissly agreed to contract outmaintenancework also. In return for Gourley's perform-ing the subcontracted production and maintenance workin the plant withnonunionlabor (paying the productionemployees wages that were 38 percent lower than theCompany's labor costs), Nissly agreed to purchase themanufactured products from Gourley and pay him a"monthly contract fee" of $9800. This fee would reim-burse Gourley for the entire amount of the $6620 month- MICHIGAN LADDER CO.ly rent that Nissly charged him for the additional factoryspace and the equipment and tools used to perform thesubcontracted work-netting Gourley $3180 a month.The drafted subcontracting papers, prepared by Attor-ney Cox's law firm, scheduled the subcontracting tobegin 1 April, a month before the 30 April expiration ofthe collective-bargaining agreement.On 25 March a member of Attorney Cox' law firmwas present when Nissly and Gourley concluded theirnegotiation of the subcontracting terms,agreeing onchanges for the counsel to make in the drafted papers.On the next day, 26 March, Attorney Cox informed theUnion of the Company's subcontractingplans.As found(assuming the quoted company testimony is accurate),Cox presented the subcontracting as a fail accompli. Hedeliberatelymisled the Union concerning the subcon-tracting,gave clearly pretextual reasons for the subcon-tractingwithout even mentioning the purpose of reduc-ing labor costs,and engaged in sham bargaining at boththe 26 and 29 March meetings with the Union. After this"lastremaining hurdle in terms of implementation,"Nisslymet with Gourley and, with a handshake, gavehim the go-ahead. Over the Union's continuing vigorousobjections,Nissly and Gourley proceededto implementthe subcontracting on schedule. Gourley hired 2 of the10 displaced bargaining unit employees.Nissly kept theother eight on the payroll, with no change in pay, untilthe 8 May strike was provoked (as discussed below.)At the trial, Attorney Cox was a principal witness inthe Company's defense. As found, he and two companyofficialsgave somepracticallyuniform testimony that isdiscredited as untruths. Also as found, President Nisslygave fabricated testimony about the subcontracting andhis motivation.The General Counsel contends that the Company per-manently subcontracted the work unilaterally without af-fording the Union a meaningful opportunity to bargainover the decision. The Company contends that in the ab-sence of any subcontracting restrictions in the unionagreement,ithad no duty to bargain because the scopeand direction of the Company's business "drasticallychanged"and because its subcontracting decision did notturn on a reduction of labor costs.It further contendsthat the Union"waived any right it had to negotiate."Although Attorney Cox's law firm drafted the subcon-tracting papers and participated in the negotiating withWoodcrafters PresidentGourley-giving the counselfirsthand knowledge of the subcontracting terms-andeven though the company brief was signed by one of thetrialcounsel, a member of Cox's law firm, the briefargues that the subcontracting decision did not turn on areduction of labor costs. The brief relies primarily onPresident Nissly's fabricated testimony. It overlooks, orignores,the amountofWoodcrafters' labor factor. Asdiscussed above, the price list attached to the subcon-tracting agreement is based on a labor factorof $7.50 anhour for the ladder production and $6.48 an hour for thetable tennis table production, as compared to the Compa-ny's labor costs of $11.08 an hour. The brief also over-looks or ignores the actual 38-percent reduction in pro-duction labor costs and the $9800 monthly contract feethat Nissly pays Gourley (less the $6620 rent that Nissly35charges Gourley) for performing the subcontracted workwith nonunion labor.As found,(1) the subcontracting did not affect thescope,direction,or nature of the business;(2) the Com-pany'sdecision to subcontract the work turned on a re-duction of labor costs; (3) the Company presented theUniona fait accompli and engaged in sham bargaining;and (4) there was no waiver of the Union's right to bar-gain.Accordingly, I agree with the General Counsel thatthe Company unilaterally subcontracted (or contractedout) bargaining unit work without affording the Union ameaningful opportunity to bargain on the decision. Itherefore find that the Company failed to bargain ingood faith, violating Section 8(a)(5) and (1) of the Act.D. Unfair Labor Practice StrikeInternational Representative Morgan's 29 March warn-ing to Company Attorney Cox "the subcontractingwould be the main hangup in the negotiations"provedaccurate.The subcontracting,alongwith the proposedwage cut(Tr. 342),remained a major obstacle to anagreement in the negotiations.In fact,the Company's po-sition on subcontracting became a greater threat to theexistence of the bargaining unit when Cox submitted awritten proposal on 17 April to grant the Company thecontractual right to subcontractallthe bargaining unitwith the Union."Morgan credibly testified (Tr. 54) that in the 29 Marchmeeting.We said to Mr. Cox the fact that we believe thatthe subcontracting would be the main hangup in thenegotiations. . . . We felt that workbelonged tous. I think we ought to discuss that.Cox, however,continued to maintain,both at that meet-ing and after the subcontracting was implemented 1April, that the Company had and was exercising theright to subcontract the work. (The remaining negotia-tions before the 8 May strike were held on 2,4q7, and 25April and 6 and 7 May, as testified by PlantManagerKemp,who took extensive notes at all the meetings.)At the 2 April meeting the Union tried to get Presi-dent Nissly to come to the bargaining table to discuss thesubcontracting,but he refused(Tr. 416).The meetingbegan with a discussion of what reason the Companyhad for the subcontracting (Tr. 84). After Attorney Coxleft and Representative Morgan arrived,Plant ChairmanNorth asked "how they could justify taking the unionjobs away from union employees"and giving the jobs tononunion workers.PlantManager Kemp stated that theCompany had "gotten out of that part of the business.(Tr. 65, 74.)Itwas at the next meeting on 17 April that AttorneyCox presented the written proposalgivingthe Companythe right,without negotiations, to subcontract all thebargaining unit work on the premises.The proposal (R.Exh. 2), dated 17 April, stated thatThe company shall have the right to continue tosubcontract, or increase and/or reduce the extent ofsubcontracting all or any part of the work per- 36DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDformed in the past by members of the bargainingunitwithout first negotiating with the Union. Thisright shall include, but not be limited to, the sub-contracting of work performed by another companyon Michigan Ladder premises.Explaining his motivation for proposing such a far-reach-ing proposal, Cox testified (Tr. 343-344) that "we didn'twant the arbitrator determining what we could do underthe next contract" and the "only way we could makesure that we got it resolved for the future was to put itinto the contractnegotiations. . . . As I recall, franklywe asked for more than we were willing to agree to."AssistantUAW Regional Director Curtis McGuire(who had joined the union negotiating team) told Attor-ney Cox, "I have known . . .a long timethat you havea reputation of busting unions" and that he felt Cox"came to the ladder company to get the Union out." Coxdenied it. (Tr. 33, 86.) Cox testified, "I have been in-volved in many negotiations relating to subcontractingwork," that the company approached him in early 1985"regarding possible subcontracting work," and that theCompany retained him "to represent the company inregard to its labor matters in 1985" ( Tr. 322-323). De-fending the Company's good faith in bargaining, thecompany brief (signed by one of thetrial counsel mem-bers of Cox's law firm) observed (p. 40) that the "Com-pany retained a highly-experienced practitioner in thefield of labor law to act as its spokesperson in these ne-gotiations" and that "Mr. Cox testified that he held priordiscussions with Mr. Nissly regarding the subcontractingpossibilities and that Nissly had sought his advice on thissubject."At the next meeting on 25 April, Union AttorneyLeonard Page also entered the negotiation. As Repre-sentativeMorgan credibly testified (Tr. 34), Page toldAttorney Cox that he felt the Company did not have aright to subcontract the work out. It is undisputed thatCox responded "we did it in Garwood and we have theright to db it here, and we are going to do it." Cox wasevidently referring to the Board's decision inGarwood-Detroit Truck Equipment,274 NLRB 113 (1985), decided2 months earlier when the Company was consulting At-torney Cox and negotiating the subcontracting termswith Woodcrafters. Page insisted that what happened atGarwood should not be compared with what was goingon at the plant (Tr. 35).I note that inGarwood-Detroitthe employer was in thedistribution business of selling truck equipment parts andin the garage business of mounting and servicing truckequipment. Being "unable to meet its financial obliga-tions," it decided to abandon the garage business by con-tracting out the mounting and service work and to oper-ate only as "a manufacturer's representative-type of orga-nization," selling truck equipment and "using variousvenders to perform the labor." The employer's "essentialpurpose" was to "reduce its overhead costs across-the-board . . . to remain in business." The subcontractorpaid a specific percentage of the employer's rent andutility bills, plus a monthly fee to rent the garage equip-ment (in contrast to President Nissly's increasing theCompany's own overhead by paying subcontractorWoodcrafters for doing the subcontracted work withlower labor costs a "monthly contract fee" of $9800-which is $3180 more than the $6620 monthly rent Nisslywas chargingWoodcrafters). The Board concluded thatunderOtis Elevator Co.,269 NLRB 891 (1984) (on whichIrely above), the employer "had no duty to bargainwith the Union about its subcontracting decision" be-cause itsdecision to contract out the work did not turnon labor costs "but rather turned on a significant changein the nature and direction of its business." I find thecase is clearly distinguishable.Also in this 25 April meeting, Union Attorney Pageasked Company Attorney Cox for information about thesubcontracting and for a copy of the contract betweenthe Company and Woodcrafters. It is undisputed thatCox stated some of the material may be hard to come byand that it may take a little time to get copies, but hewould supply Page with the documents. (Tr. 34,66, 88.)Despite this promise, the evidence is also undisputed thatCox failed to furnish the copies. By the time of thisunion request, both the subcontractingagreement andthe lease addendum, showing the terms of the subcon-tracting, had been signed. The Company offers no expla-nation for continuing to conceal from the Union the sub-contracting terms that undoubtedly would have beenuseful for meaningfulbargaining.Instead of supplying Attorney Page the subcontractinginformation as promised, Cox wrote him a five-pageletter on 6 May (2 days before the strike began) "to clar-ify the Company's position and proposals" on the twomajor issues-subcontracting and economic concession-that separated the parties in the negotiations (R. Exh. 1).Cox began by stating (par. 2):First, I want to address the issue of subcontract-ing.As I stated to the committee and Mr. ArtMorgan,UAW International Representative, onMarch 26, the Company was considering subcon-tracting at that time for a number of reasons, themost important of which was the fact that a majortenant, Custom Woodcrafters, Inc., was dissatisfiedand considering leaving thepremises.By continuing to assert this pretextual reason for the sub-contract, Cox demonstrated that the Companystillcon-sidered the subcontracting a fait accompli.Later in the letter (p. 3) Attorney Cox made a newproposal "modifying" his 17 April proposal (whichwould have given the Company the right, without anynegotiations,to subcontract all the bargaining unit workon the premises). Purportedly as "a further attempt to re-solve thisissue," he proposedlanguage thatwould con-firm the Company's asserted right to subcontract most ofthe bargaining unit work to Woodcrafters ("the practicecurrently in effect"):The Company and the Union agree that the Compa-ny may continue to subcontract consistent with thepractices currently in effect and the practice thathas existed in the past. Before the Company makessignificant changes in its subcontracting practice inthe future it will first offer to discuss the subcon- MICHIGAN LADDER CO.tracting practice change with the Union and, if theUnion desires,negotiate with the Union concerningthese changes.Under this proposal,the subcontracting toWoodcrafterwould remain a fait accompli.Furthermore,the proposalat least implied that the Company would be given thecontractual right to subcontract the remainder of the bar-gaining unit work to Woodcrafters under the phrase,"consistentwith the practice currently in effect." Buteven if the proposed language were construed to meanthat further subcontracting toWoodcrafters would be a"significant"change, the proposal implied that the Com-pany would have the contractual right anyway,subjectonly to notice and bargaining(reminiscent of AttorneyCox's sham bargaining at the 26 and 29 March meetings).(The evidence does not reveal whether the Companyplanned to contract out the remainder of the productionwork to Woodcrafters.I note,however,that despite the38-percent reduction in the production labor costs, Presi-dent Nissly claimed(Tr. 126),and there is no evidenceto the contrary,that"as it turned out," the subcontract-ingwas only a "slight economic advantage."The sub-contracted work was being performed at a great savingin labor costs,but the Company was having to payWoodcrafters a $9800"monthly contract fee-less $6620monthly rent-to do the work nonunion.Iconsider itunlikely that the Company would continue the subcon-tracting of only that portion of the production work forsuch a slight economic return.As a practical matterthough there may be other alternatives lo contractingout all the production work. As e.ramples,the Companycould resume the work with its own employees after thesubcontracting had had the desired effect in assisting itobtain concessions from the Union, or it could resumethe work if the Union were eliminated from the plant.)At the time both these subcontracting proposals weremade,Woodcrafters was performing the subcontractedwork and the Company was going to the expense ofkeeping all the displaced employees on the payroll with-out any change in pay. (Attorney Cox had conceded thatthere would be insufficient work remaining after the sub-contracting to give employment to the displaced bargain-ing unit employees.As quoted above,he testified (Tr.336) that he informed the Union at the 29 March meet-ing that under the subcontracting proposal "they wouldend up working for Custom Woodcrafters.")If,howev-er, the employees went on strike in protest and the Com-pany succeeded in defending its unilateral subcontractingunder the recentGarwood-Detroitdecision,the strikingunion members would be outside the plant and the Unionmight be effectually eliminated.Ifind that Attorney Cox was not seeking to resolvethe subcontracting issue in good-faithbargaining inmaking his 17 April and 6 May subcontracting proposalsthat would give the Company a contractual right to con-tract out the current amount of(and perhaps all) the pro-duction work to Woodcrafters. I find that he instead wasdemanding that the employees ratify the unlawfully im-plemented subcontracting of bargaining unit work andwas seeking to provoke a strike.SeeMaietta Contracting,265 NLRB 1279 fn.1 (1982), in which an employer made37a proposal that"the company specifically has a unilateralright to subcontract or sell all or any portion of its busi-ness." The Board held that"it is clear that, in this case,this onerous request was part of Respondent's strategy toprovoke a bargaining impasse."On the first day of trial before the Company beganputting on its defense,company trial counsel argued (Tr.103) that"The General Counsel's stated legal theory isthat the strike was caused by the Employer's refusal tobargain over the issue of subcontracting. . . .GeneralCounsel's prima facie case has not been met."I disagree.As found,Company Attorney Cox engaged in shambargaining at the 26 and 29 March meetings.Ifind thatbetween then and the 8 May strike he continued toengage in sham bargaining on the subcontracting issue,treating the unilateral subcontracting as a fait accompli,with no intention of bargaining in good faith on theissue.I further find that this failure to bargain in goodfaithwas a major cause of the strike.Accordingly, Iagree with the General Counsel and the Union that thestrike was an unfair labor practice strike.CONCLUSIONS OF LAW1.By contracting out bargaining unit work without af-fording the Union a meaningful opportunity to bargainover the decision,the Company engaged in unfair laborpractices affecting commerce within the meaning of Sec-tion 8(a)(5) and(1) and Section 2(6) and(7) of the Act.2.The strike that began 8 May was an unfair laborpractice strike from its inception.REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices,I find it necessary to order itto cease and desist and to take certain affirmative actionto effectuate the policies of the Act.The Respondent,having contracted out the bargainingunitwork without engaging in good-faithbargaining,must cancel its "subcontracting"agreement with Wood-crafters,resume the production and maintenance workwith bargaining unit employees,and bargain with theUnion.Fibreboard Corp.v.NLRB,379 U.S.203, 209(1964).The record contains no evidence that resumingthe work would be unduly burdensome.The Respondent must also offer the unfair labor prac-tice strikers,on their unconditional applications to returnto work,immediate and full reinstatement to their formerjobs or,if thosejobs no longer exist,to substantiallyequivalent positions,without prejudice to their seniorityand other rights or privileges previously enjoyed, dis-missing if necessary persons hired on or after 8 May1985, and make the strikers whole for any loss of earn-ings and other benefits they may have suffered from anyrefusal by the Respondent to reinstate them in a timelyfashion,by paying to each of them a sum of money equaltowhat would have been earned during the period be-ginning 5 days after the date on which each uncondition-ally offers or has offered to return to work to the date ofthe Respondent's proper offer of reinstatement,less anynet interim earnings, as prescribed inF.W.WoolworthCo., 90 NLRB 289 (1950),plus interest as computed in 38DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDFlorida Steel Corp.,231 NLRB 651 (1977). If, however,the backpay periodwill begin onthe date of the uncon-theRespondentdid already or does reject, delay,orditionaloffer to return to work.Newport News Shipbuild-ignore any unconditionaloffer to return to work oring,236 NLRB 1637 (1978).attachany unlawful conditions to its reinstatementoffer,[Recommended Order omitted from publication.]